            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     WESTERN DIVISION

CARL E. DOTSON                                                 PLAINTIFF

v.                         No. 4:18-cv-935-DPM

C. MONROE, Patrol Officer                                     DEFENDANT

                                 ORDER
       1. Dotson's motion for more definite statement, NQ 20, is denied.
Monroe's motion and brief, NQ 16 & NQ 17, included enough specifics
for Dotson to respond adequately. NQ 20-23. Embedded motion to stay
deadline, NQ25, denied as moot.
       2. Monroe moves to dismiss Dotson's complaint, arguing that it

describes a lawful encounter and therefore fails to state a claim. Terry
v. Ohio, 392 U.S. 1 (1968). But the facts in Dotson's complaint-which
the Court takes as true at this early stage - describe more than a mere
Terry stop and limited officer-safety search.        Ibid.;    F ED.   R. CIV.
P. 12(6)(6); NQ 2 at 6-8. Monroe's motion, NQ 16, is therefore denied,
too.
       3. The Court refers this case to Magistrate Judge Deere for further
proceedings, including a recommendation on any dispositive motions.
So Ordered.


              D.P. Marshall Jr.
              United States District Judge




               -2-
